    Case 2:20-cv-03160-JCZ-DMD Document 1-2 Filed 11/20/20 Page 1 of 11

                                                                                  
                                                                                     
                                                                                
                                                                                         
             ! "  #            $%
            &'! ($# )$*
             +,)(-  ( 
            +,., '//"0

                   

        &'! ($# )$* 1&   * 2'3




                      !   "   # !          "   $ !  %

                             ;( (+ ,-(( < & =-< ,-(( !%48+( -, !)!( ) ( ,!< >  %
                                        &4   2 &'! ($# )$*
#$ &'                      "
# (!                             $ #*45
                                         ? 000
 #                          ! 5 * %   $"$ 4* $ &4*
 %"$        %            #  $  @ $ -       <
   "#                 @ ! * 8 $   A2
)#                         $
        % #               $ #*45
      !&' ( &'                $ #*45
   $                             $5  * $ %      -$ &2  (B#*5 !   &2
                                        

                                        )   ,!

                                        ( %     4* $ (   $ !5   $#5 C5B#*

                                        ( %     4* $          C5B#*

                                    #  $ 
                                AAA @$ 
                                          A
                                        &%%'/
 *                             00"00"/AA
                                          C: %7% :*




                                                                                !   4   <
                                                                                )$4   $ 5#%5 $  $ %  4  
                                                                                 #  $6 * 5 7#$ # #  $% $5  # 855 
                                                                                 *#$ 4  9 *7 4$*  $4   $ 5  $ 
                                                                                * $   % % #$ $    $  4 * $ 
                                                                                     $ 4 5    $: 5  $ $4   $
                                                                                * $$5 $  5 * $  %8 -*#$ 
                                                                                # $% 4  $#$ 5 5 * $ $5 4  7$
                                                                                ## # * $  $  $ *45 % *#
                                                                                * $4 *# 4 #*7  $% $  * $$
                                                                                                "*     WJr * •*/*"* T-jr<ir'r'tr   #<r


     Case 2:20-cv-03160-JCZ-DMD Document 1-2 Filed 11/20/20
                                                       FOR Page 2 of 11 {
                                                            SERVICE
                                 Citation
-                                                                                                                                        -   5
!   KENNETH MOREEETAL                                             u<*.
                                                                                                     Case: 00066360
»
                                                                                                     Division: A                              t
    Versus
                                                                          %
                                                                   .:                                25"' Judicial District Court
i                                                                                                                                             *
2
>
5   CHEVRON PIPELINE COMPANY ETAL
                                                        wfrni                                        Parish ofPlaquemines
                                                                                                     State of Louisiana
                                                                                                                                              ;
                                                                                                                                              f

                                                                    P-
5
                                                                                                                                              '
i

!   7b: DXP ENTERPRISES INC
                                                                                                                                              5
t           THROUGH ITS REGISTERED AGENT FOR SER VICE OF PROCESS:
                                                                                                                                              I
         C T CORPORA TION SYSTEM                                                                                                              i
:
i        3867 PLAZA TOWER DRIVE                                                                                                               5
s        BATON ROUGE, LA        70816
!                                                                                                                                             ;
;   YOU ARE HEREBY SUMMONED to comply with the demand contained in the Petition of which a true and
                                                                                                                                              t
    correct copy (exclusive of exhibits) accompanies this Citation, or make an appearance either by filing a
                                                                                                                                              /
•   pleading, or otherwise, in the 25lh Judicial District Court in andfor the Parish of Plaquemines, State of
!   Louisiana, within fifteen (15) days after the service hereof under the penalty ofdefault.                                                 5
'
<

•   WITNESS MY OFFICIAL HAND AND SEAL OF OFFICE, at Belle Chasse, Louisiana, on this Friday, October
i   23, 2020.                                                                                                                                »
!
                                                                                                                                              '

;                                                                                                                                             i

l   REQUESTED BY:
I
5
    KENNETH H HOOKS
i   ATTY FOR PLTF                                                                                                                             s
                                                                                                                                             i
I   225-756-0222
                                                                         Deputy Clerk of Courtfor
/                                                                                                                                            e
                                                                         Kim Turlich-Vaughan, Clerk ofCourt
5
:
                                                                         P.O. Box 40                                                         I
                                                                                                                                             i
                                                                         Belle Chasse, LA 70037



                                                                                                                                             i

£
                                                     Service Information
f
'                                                                                                                                            r



$   Received on the           day of                         _, 20      and on the                        day of                             >
                                                                                                                                             j
<
                              20        served the above named party asfollows:

i   Personal Service on the party herein named                                                                                               i
                                                                                                                                             5
    Domiciliary Service on the parly herein named by leaving the same at his/her domicile in the parish in the
    hands of                                                             , a person apparently over the age ofseventeen                      {
i                                                                                                                                            5
<   years, living and residing in said domicile and whose name and otherfacts connected with this service, I                                 i

J   learned by interrogating the said person, said party herein being absentfrom his/her residence at the time of
                                                                                                                                             f.
i   said service.                                                                                                                            I
5                                                                                                                                            t.
                                                                                                                                             5
j   Returned:
t   Parish of                                              this                 day of                                      , 20             I
>   Service     8
I                                              By:                                                                                           J
*   Mileage     S                                         Deputy Sheriff                                                                     t
:
A
                                                                                                                                             /
                                                                                                                                             P

j   Total       S
                                                                                                                                             r

                                                                                                                                             r


5                                                                                                                                            i
                                                                                                                                             t
f                                                                                                                                            '
                                                                                                                                             '

t
                                                                                                                                             t
                                                                                                                                             •:
i                                                                                                                                            /
\
>                                                                                                                                            >

1
                                                                                                                                             S
                                                                                                                                             <
                                                                                                                                             f

                                                       [ ORIGINAL ]                                                                          i
J                                                                                                                                            i
                                                                                                                                             *
Case 2:20-cv-03160-JCZ-DMD Document 1-2 Filed 11/20/20 Page 3 of 11


  KENNETH AND FRAN MOREE                                   SUIT NO: ltCr3(sO SEC.: /4"

  VERSUS                                                   25,h JUDICIAL DISTRICT COURT



  CHEVRON PIPE LINE COMPANY;                               PARISH OF PLAQUEMINES jp§

  DXP ENTERPRISES, INC. and
  CLACK CORPORATION                                        STATE OF LOUISIANA
                                                                                            OCT 23 2020

                                                                                             DEPUTY CLERK
                                 PETITION FOR DAMAGES

        NOW INTO COURT come KENNETH and FRAN MOREE, husband and wife, residents


 of Lafourche Parish, persons of the full age of majority (hereinafter jointly referred to as


 "Petitioners"), who respectfully represent to the Court as follows:


                                                   1.

         Made defendants herein are:

          A. CHEVRON PIPE LINE COMPANY, a Delaware company, licensed to do and doing
               business within the State of Louisiana, with a registered office and principal business
               establishment located at 501 Louisiana Avenue, Baton Rouge, Louisiana 70802
               (hereinafter referred to as "CHEVRON");


          B. DXP ENTERPRISES, INC., a foreign corporation, licensed to do and doing business
               in the State of Louisiana, with a principal business establishment at 8275 Florida
               Blvd., Denham Springs, LA 70726 and having a registered office at 3867 Plaza
               Tower Drive, Baton Rouge, La 70816 (hereinafter referred to as "DXP");


          C. CLACK CORPORATION, a foreign corporation, not licensed to do, yet doing
               business in the State of Louisiana, with its corporate headquarters located at 4462
               Duraform Lane, Windsor, WI 53598 (hereinafter referred to as "CLACK");

          D. ABC INSRUANCE COMPANY, a yet to be identified insurance company, which is
               believed to have provided insurance coverage to CHEVRON for all of the damages
               complained of herein by Petitioners;

          E.   DEF INSURANCE COMPANY, a yet to be identified insurance company, which is
               believed to have provided insurance coverage to DXP for all of the damages
               complained of herein by Petitioners, and


          F. XYZ INSRUANCE COMPANY, a yet to be identified insurance company, which is
               believed to have provided insurance coverage to CLACK for all of the damages
               complained of herein by Petitioners.

                                                   2.


         The defendants identified above are indebted jointly, severely and insolido unto Petitioners


  for damages sustained for the following reasons, to wit:


                                                      3.


         This Court has jurisdiction over this case, the defendants and the damages sought pursuant

  to the applicable provisions of the Louisiana Code of Civil Procedure, including La. C.C. P. art. 6.


                                                   -1-
Case 2:20-cv-03160-JCZ-DMD Document 1-2 Filed 11/20/20 Page 4 of 11


                                                      4.


         Venue is proper before this Court pursuant to Louisiana Code of Civil Procedure Articles


 42, 73 and 74, as this parish is where the damages were sustained, where the wrongful conduct


 complained of occurred and because proper venue as to one or more joint or solidary obligors is

 proper as to all.


                                                      5.


         CHEVRON is the owner and operator of a tanker loading facility located at 34115 Hwy.

 1 1 in Buras, Louisiana, including an onsite water treatment plant (the "CHEVRON Facility").


                                                      6.


         At all times material hereto, Petitioner Kenneth Moree ("Petitioner") was employed by


 Wastewater Treatment Systems and Operations (hereinafter "WTSO") (aka Bozeman Inc.) as a

 technician whose job duties entailed replenishing chlorine supplies and making sure the


 appropriate     chlorine   levels   were   maintained       in   water   treatment   systems   for   WTSO's


 clients/customers.


                                                       7.

         CHEVRON is a client/customer of WTSO and CHEVRON has a contract with WTSO


 regarding its water treatment plant at the CHEVRON Facility.


                                                       8.


         On or about October 24, 2019, Petitioner Kenneth Moree took a crew boat to the


 CHEVRON Facility to check the chlorine levels at the onsite water treatment system at that


 facility.


                                                       9.


             Petitioner Kenneth Moree was      very   familiar with the        CHEVRON Facility's water


 treatment system and had been servicing that facility for approximately five years.


                                                       10.


             After his arrival at the CHEVRON Facility, Petitioner Kenneth Moree inspected the


 potable water system and found the residual level to be low.                Pursuant to standard operating


  procedure, Petitioner started the LMI pump to pressure up the system in order to safely add


  chlorine to the system.




                                                      -2-
Case 2:20-cv-03160-JCZ-DMD Document 1-2 Filed 11/20/20 Page 5 of 11


                                                          11.


         Petitioner kept watch on the pressure gage as he manually started the LMI pump. Before


 the   pressure   gauge   reached    50      psi,   the    water    tank   suddenly   and   without   warning


 separated/exploded, knocking Petitioner backwards and onto the piping and equipment located

 behind where he was standing in the water treatment building.

                                                          12.


          As a direct result of the water tank's failure, Petitioner sustained injuries to his body,


 including his back and spine and is still receiving medical care and treatment for those injuries.


                                                          13.


         Upon information and belief, the water tank that failed was designed, built, manufactured.
                                                                i


 constructed and/or supplied by CLACK CORPORATION.


                                                          14.


         Petitioners assert that CLACK was negligent in the manufacture, repair, construction


 and/or design of this tank, failed to warn of this tank's dangers or provided an inadequate


 warning, and was negligent in the training provided for the operation, use and maintenance of the


 tank, which subsequently caused and/or contributed to the tank's failure and explosion resulting in


 Petitioner's injuries. The negligence of CLACK is pled herein as a contributor to the negligence


 and/or fault of any and all other parties who may also be liable unto the Petitioners for their

 damages.


                                                          15.

         Petitioners assert that CLACK is a manufacturer in accordance with the terms and


 conditions contained within LSA-R.S. 9:2800.53(1).


                                                          16.


         Upon information and belief, the water treatment system at the CHEVRON Facility was


 designed, built, manufactured, constructed and/or supplied by DXP.               All of the component parts


  of the water treatment system were procured, approved for use and installed by DXP, including


  specifically the water tank that failed.


                                                          17.


         Petitioners assert that DXP was negligent in the manufacture, repair, construction and/or


  design of the water treatment system and/or the water tank itself, failed to warn of the system and


  the tank's dangers or provided an inadequate warning, and was negligent in the training provided


                                                          -3-
Case 2:20-cv-03160-JCZ-DMD Document 1-2 Filed 11/20/20 Page 6 of 11


 for the operation, use and maintenance of the system and the tank, which subsequently caused

 and/or contributed to the tank's failure and explosion resulting in Petitioner's injuries.   The


 negligence of DXP is pled herein as a contributor to the negligence and/or fault of any and all


 other parties who may also be liable unto the Petitioners for their damages.

                                                 18.


         Petitioners assert that DXP is a manufacturer in accordance with the terms and conditions

 contained within LSA-R.S. 9:2800.53(1).


                                                  19.


          At all times material hereto, CHEVRON was the owner or lessor of the CHEVRON

 Facility and had ownership, possession, guard and control of the water treatment system located at


 the CHEVRON Facility, including specifically the water tank at issue herein, and is responsible


 for injuries to Petitioner.


                                                 20.


         Upon information and belief, CHEVRON, solely or in contribution with others, designed,

 built, manufactured, constructed, supplied, rebuilt, repaired and/or tested the water treatment


 system, including the water tank at issue herein, and also provided training on its operation and

 maintenance for the system in question.


                                                 21.


         Petitioners assert that CHEVRON was negligent in its guard, manufacture, repair,


 construction and/or design of this water treatment system, including specifically the water pump


 at issue herein, failed to warn of this tank's dangers or provide an inadequate warning, and was


 negligent in the training provided for the operation and maintenance of the system which


 subsequently caused and/or contributed to the explosion that caused Petitioners' injuries.    The


 negligence of CHEVRON is pled herein as a contributor to the negligence and/or fault of any and


 all other parties who may also be liable unto the Petitioners for their damages.


                                                  22.


         Petitioners assert that CHEVRON is a manufacturer in accordance with the terms and


 conditions contained within LSA-R.S. 9:2800.53(1).


                                                  23.


         Petitioners assert that the water treatment system in question, and the water tank


  specifically, was unreasonably dangerous in design in that there existed an alternate design


                                                  -4-
Case 2:20-cv-03160-JCZ-DMD Document 1-2 Filed 11/20/20 Page 7 of 11


 capable of preventing the Petitioner's injuries and subsequent damages.     Petitioners further assert


 that the likelihood the product's design would cause the Petitioner's damage and the gravity of


 that damage outweighed the burden on the manufacturer of adopting such alternative design in


 accordance with LSA-R.S. 9:2800.56.

                                                  24.


        Petitioners further assert that CHEVRON and DXP are liable for Petitioners' damages as


 the manufacturer of the system in question which presented an unreasonably dangerous condition

 in its construction or composition in accordance with LSA-R.S. 9:2800.55.


                                                  25.


        Petitioners allege that the defective condition existing with the water treatment system was


 caused, and/or contributed to, by the negligence of CHEVRON and DXP by the failure to

 properly design, build, manufacture and/or maintain the water treatment system, its accessories


 and components, including specifically the water tank, which said negligence directly caused

 and/or contributed to the explosion that resulted in Petitioner's injury.


                                                   26.

        Petitioners further assert that CHEVRON, DXP and CLACK knew or should have known


 of the defective condition of the water tank and failed to remedy said defective condition within a

 reasonable period of time.


                                                   27.



        Petitioners allege on information and belief that at the time of the incident complained of

 herein, there was in full force and effect a policy of commercial liability insurance issued by

 defendant ABC Insurance Company in which it agreed to insure and indemnify defendant


 CHEVRON against liability for the damages complained of herein. This policy inures, inter alia.


 to the benefit of Petitioners under the provisions of the Louisiana Direct Action Statute, LSA-R.S.

 22:1269, thereby entitling Petitioners to maintain this direct action against said insurer, and


 rendering said insurer liable, in solido, with the other defendants unto Petitioners for the damages


 sued for herein.

                                                   28.


         Petitioners allege on information and belief that at the time of the incident complained of


  herein, there was in full force and effect a policy of commercial liability insurance issued by


  defendant DEF Insurance Company in which it agreed to insure and indemnify defendant DXP


                                                   -5-
Case 2:20-cv-03160-JCZ-DMD Document 1-2 Filed 11/20/20 Page 8 of 11


 against liability for the damages complained of herein.         This policy inures, inter alia, to the


 benefit of Petitioners under the provisions of the Louisiana Direct Action Statute, LSA-R.S.

 22:1269, thereby entitling Petitioners to maintain this direct action against said insurer, and

 rendering said insurer liable, in solido, with the other defendants unto Petitioners for the damages


 sued for herein.

                                                     29.


        Petitioners allege on information and belief that at the time of the incident complained of


 herein, there was in full force and effect a policy of commercial liability insurance issued by


 defendant XYZ Insurance Company in which it agreed to insure and indemnify defendant


 CLACK against liability for the damages complained of herein. This policy inures, inter alia, to

 the benefit of Petitioners under the provisions of the Louisiana Direct Action Statute, LSA-R.S.


 22:1269, thereby entitling Petitioners to maintain this direct action against said insurer, and

 rendering said insurer liable, in solido, with the other defendants unto Petitioners for the damages


 sued for herein.


                                                     30.


         As a result of the theories of liability asserted herein, Petitioners assert that they are

 entitled to recover general and special damages.


                                                     31.


         Petitioner Kenneth Moree avers that as a result of the explosion described herein, he is


 entitled to recover the following damages including, but not limited to:


          a.   Mental and emotional pain and suffering - past;

          b.   Mental and emotional pain and suffering - present and future;

          c.   Physical pain and suffering - past;

          d.   Physical pain and suffering - present and future;

          e.   Body disfigurement and scarring;

          f.   Loss of enjoyment of life - past

          g.   Loss of enjoyment of life - present and future;

          h.   Loss of income and benefits - past;

          i.   Loss of income and benefits - present and future;

          j.   Loss of earning capacity;

          k.   Medical expenses - past, and

          1.   Medical expenses — present and future.

                                                     32.


         Petitioner Fran Moree avers that as a result of the explosion and injury to her husband as


                                                      -6-
Case 2:20-cv-03160-JCZ-DMD Document 1-2 Filed 11/20/20 Page 9 of 11


 described herein, she is entitled to an award of damages for the loss of consortium she has


 sustained as a result of the negligence, strict liability and products liability on the part of the afore


 referenced Defendants identified herein.


                                                     33.


        Petitioners request that they be allowed a trial by jury.

         Wherefore, Petitioners pray that each of the named defendants be duly served with a copy


 of this Petition for Damages and cited to appear and answer same, and after the lapse of all legal


 delays and due proceedings are had, that there be judgment herein in favor of Petitioners and

 against the named defendants, jointly, severly, and insolido, for an amount which is just and


 equitable within the premises, including legal interests thereon from the date of judicial demand


 until paid, plus all costs of these proceedings.


                                                    Respectfully Submitted,


                                                    DODSON & HOOKS, LLC



                                                            ethfefcoks, III,     .oil No. 25'
                                                    Price Mounger, Bar Roll/^o. 19077
                                                    1 12 Founders Drive
                                                    Baton Rouge, LA 70810
                                                    Telephone: (225) 756-0222
                                                    Facsimile: (225) 756-0025

                                                    and


                                                    GAUTHIER AMEDEE
                                                    A Professional Law Corporation
                                                    ANDRE' P. GAUTHIER, Bar Roll #21294
                                                    LEE J. AMEDEE, III, Bar Roll # 24278
                                                    2111 South Burnside Avenue
                                                    Gonzales, Louisiana 70737
                                                    Telephone: (225) 647-1300
                                                    Attorneys for Petitioners



 PLEASE SERVE:                                                                  AJRUE copy
          CHEVRON PIPE LINE COMPANY                                                                 .Court
          Through its registered agent for service of process:
          THE PRENTICE-HALL CORPORATION SYSTEM, INC.
                                                                                 PaW»*
          501 Louisiana Avenue
          Baton Rouge, LA 70802


          DXP ENTERPRISES, INC.
          Through its registered agent for service of process:
          C T Corporation System
          3867 Plaza Tower Drive
          Baton Rouge, La 70816


  Additional service request on next page


                                                      -7-
Case 2:20-cv-03160-JCZ-DMD Document 1-2 Filed 11/20/20 Page 10 of 11


  PLEASE SERVE THE PARTY    BELOW VIA LA.   R.S.   13:3201   AND   13:3204 BY
  PREPARING LONG ARM SERVICE DOCUMENTS FOR:


       CLACK CORPORATION
       4462 Duraform Lane
       Windsor, WI 53598




                                                                          1

                                                                         ,




                                 -8-
Case 2:20-cv-03160-JCZ-DMD Document 1-2 Filed 11/20/20 Page 11 of 11



   KENNETH AND FRAN MOREE                                    SUIT NO -.fal/tyO        SEC.: A

   VERSUS                                                    25lh JUDICIAL DISTRICT COURT



   CHEVRON PIPE LINE COMPANY;                                PARISH OF PLAQUEMINES              qqj g 3 2020

   DXP ENTERPRISES, INC. and
   CLACK CORPORATION
                                                             STATE OF LOUISIANA          -.-S/J-ANE-STQCKSTILI
                                                                                                DEPUTY CLERK



                                 REQUEST FOR NOTICE

  TO:     Honorable Kim Turlich-Vaughan
           Civil District Clerk of Court
           Courthouse Annex Building
           301 Main Street
           P.O. Box 40
           Belle Chase, LA 70037-7126


         In accordance with the provisions of Articles 1571 and 1572 of the Louisiana Code of


  Civil Procedure, you are hereby requested to give us, as counsel for Petitioners, written notice by


  mail, ten (10) days in advance of any date fixed for any trial or hearing of the case, whether on

  exception, rule, or on the merits thereof.


         And, in accordance with the provisions of Articles 1913 and 1914 of the Louisiana Code


  of Civil Procedure, you are hereby additionally requested to send us immediate notice of any


  order or judgment made or rendered in this case upon the entry of any such order or judgment.


                                                    Respectfully Submitted:


                                                    DODSON & HOOKS, LLC



                                               By
                                                    Kenneth H. Hooks, III, Bar Roll No. 25097
                                                    Price Mounger, Bar Roll No. 19077
                                                    112 Founders Drive
                                                    Baton Rouge, Louisiana 70810
                                                    Telephone: (225) 756-0222
                                                    Facsimile: (225) 756-0025
                                                     Kennv@dodsonhooks.com
                                                     Price@dodsonhooks.com

                                                     and


                                                     GAUTHIER AMEDEE
                                                     A Professional Law Corporation
                                                     ANDRE' P. GAUTHIER, Bar Roll #21294
                                                     LEE J. AMEDEE, III, Bar Roll # 24278
                                                     2111 South Burnside Avenue
                                                     Gonzales, Louisiana 70737
                                                     Telephone: (225) 647-1300
                                                     Attorneys for Petitioners




                                                       -9-
